DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 08/20/2021.
Status of Claims
Claims 1-20 filed on 08/20/2021 are currently pending and have been examined in this application.
Claim Objections
Claim 8 is objected to because of the following informality:  Claim 8 recites “the method of claim 8” it should read “the method of claim 7”.
Claim 17 is objected to because of the following informality:  Claim 17 recites “The cloud server of claim 15” it should read “The cloud server of claim 16”. 
Claim 19 is objected to because of the following informality:  Claim 19 recites “The cloud server of claim 15” it should read “The cloud server of claim 16”. 
Claim 20 is objected to because of the following informality:  Claim 20 recites “The cloud server of claim 15” it should read “The cloud server of claim 16”. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “comparison of an updated version of the forecast with a forecast originally calculated in response to updating the forecast” which renders the claim indefinite because the specification does not disclose further explanation on “a forecast originally calculated in response to updating the forecast”. 
For the purpose of examination, the Examiner interprets claim 18 as reciting updating a forecast based on changes in data.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of allocating services and resources for an event based on a forecast. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “importing data from one or more external data sources into an event platform, wherein the data relates to historical data associated with the event and forecast information associated with the event; filtering the data for relevance to the event to generate filtered data; capturing additional data regarding the event any time before a date and time associated with the event; generating a forecast for the event utilizing the filtered data and the additional data; updating the forecast in response to the additional data being updated or changing; and allocating services and resources for the event in response to the forecast”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can gather historical and external data, filter data, and forecast resources for an event. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 16 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-10, 12-15, and 17-20 recite a Mental Process because the claimed elements describe a process for allocating services and resources for an event based on a forecast. As a result, claims 2-9 and 11-18 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “automatically” “importing, filtering, and capturing”. The steps of “importing, filtering, and capturing” do not integrate the abstract idea into a practical application because “importing, filtering, and capturing” are insignificant extra solution activity to the judicial exception and training a machine learning model is used to apply the abstract idea. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A system for managing events, the system comprising: a cloud server configured to interface with a website or applications installed on a plurality of electronic devices” and claim 16 further recites “A cloud server for managing forecasting for events comprising: a processor for executing a set of instructions; and a memory for storing the set of instructions”, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-10, 12-15, and 17-20 include additional elements beyond those recited by independent claims 1, 11, and 16. The additional elements in the dependent claims include “registering a plurality of electronic devices” as in claims 3 and 13, “updating multiple devices or service providers” as in claim 10, and “the cloud server sends one or more alerts” as in claims 9, 12, and 17. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims  2-10, 12-15, and 17-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “automatically” “importing, filtering, and capturing”. The steps of “importing, filtering, and capturing” do not amount to significantly more than the abstract idea because “importing, filtering, and capturing” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A system for managing events, the system comprising: a cloud server configured to interface with a website or applications installed on a plurality of electronic devices” and claim 16 further recites “A cloud server for managing forecasting for events comprising: a processor for executing a set of instructions; and a memory for storing the set of instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-10, 12-15, and 17-20 include additional elements beyond those recited by independent claims 1, 11, and 16. The additional elements in the dependent claims include “registering a plurality of electronic devices” as in claims 3 and 13, “updating multiple devices or service providers” as in claim 10, and “the cloud server sends one or more alerts” as in claims 9, 12, and 17. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-10, 12-15, and 17-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior artrelied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 2-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being un-patentable over Krajcev et al. (US 20070039024 A1) in view of Basak et al. (US 20100205039 A1).
Regarding 1. Krajcev teaches A method for allocating resources for an event, the method comprising: [Krajcev, para. 0030 and figure 2, Krajcev teaches a method in para. 0030 and Recruit staff in figure 2]
Krajcev does not specifically teach, however, Basak teaches automatically importing data from one or more external data sources into an event platform, wherein the data relates to historical data associated with the event and forecast information associated with the event; [Basak, para. 0064, Basak teaches “The future events are superimposed on the forecasted normalized data, subject to the fact that the future event models are estimated from the past history” capturing historical data. In addition, para. 0004 teaches “The at least first future external event is similar to at least a first past external event”] filtering the data for relevance to the event to generate filtered data; [Basak, para. 0030, Basak teaches “With reference to FIG. 4, events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data,”] capturing additional data regarding the event any time before a date and time associated with the event; [Basak, para. 0068, Basak teaches “The second part includes events-normalized historical data. This can also be carried out with detector 310. Yet a further optional step 1816 includes obtaining, from a forecasting engine 202, based on the events-normalized historical data of step 1814, events-normalized forecasted data. This can be carried out with reconstructor 314” wherein “obtaining, from a forecasting engine 202, based on the events-normalized historical data of step 1814, events-normalized forecasted data” is equivalent to capturing additional data regarding the event. Basak is performing forecasting for the event, as a result, the Examiner takes an official notice that the event is a future event] generating a forecast for the event utilizing the filtered data and the additional data; [Basak, para. 0067, Basak teaches “the method includes forecasting future utilization of at least one tangible resource by superimposing events-normalized forecasted data and the at least one predicted future effect of the at least one future event similar to the at least first past external event, as in block 1820; this step can also be carried out by reconstructor 314” wherein generating a forecast for the event utilizing the filtered data and the additional data] updating the forecast in response to the additional data being updated or changing; [Basak, para. 0036, Basak teaches “Thus, control block 440 can receive input from match computation block 438, and can interact with window selector 444 to obtaining the optimal window size, by comparing user feedback and the automatically detected regions; selector 444 then updates filter 430” wherein user feedback is considered additional data and updating based on user feedback is equivalent to updating based on changes] 
Krajcev teaches management system based on arranging and managing hospitality accommodations surrounding an event and Basak teaches Demand forecasting. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev to incorporate the teaching of Basak by capturing and filtering historical data for similar events, capturing additional data, and providing and updating a forecast.  The motivation to combine Krajcev with Basak is advantageous because events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data, and can employ an initial window. The detected regions are modeled by event modeler 434, using semi-parametric models, such that each region representative of an event is characterized by one (or a collection of) representative models [Basak, para. 0030]
Further, Krajcev teaches and allocating services and resources for the event in response to the forecast [Krajcev, para. 0085, Krajcev teaches “Accounting reports allow accounting directors and program managers to control cost, perform financial analysis, manage budget, and provide forecasting. Thus, hospitality programs for each client may be created to stay within budget, while on-line sale figures may be used to forecast the need for more inventory. Excess inventory may be calculated and used to determine new allocations and sale prices” wherein allocating resources based on forecast].  
Regarding 3. Krajcev in view of Basak teaches all of the limitations of claim 1 (as above). Further, Krajcev teaches further comprising: registering a plurality of electronic devices with the event platform for communicating the data utilizing a plurality of different application types [Krajcev, para. 0091, Krajcev teaches “Guest registration module 27 communicates with customer database 5 in order to store guest, corporate and online guest information into the system. Information ranging from arrival/departure times, accommodation preferences, dining preferences, health conditions, mobile phone number, pager, email, address, fax, languages spoken, emergency contact, passport number, among other things. Each profile may also indicate mobile device information including how to reach a guest mobile device and types of information to send to the mobile device” wherein Guest registration module 27 communicate with customer devices is equivalent to platform for communicating the data utilizing a plurality of different application types].  
Regarding 4. Krajcev in view of Basak teaches all of the limitations of claim 1 (as above). Further, Krajcev teaches wherein the services include at least staffing required to support the event, and wherein the resources include at least food for the event [Krajcev, para. 0094, Krajcev teaches “This allocation provides the food and beverages director the ability to track the number of visitors each day and subsequently the quantity of food, beverage and staff desired” wherein the services include staff and food].  
Regarding 5. Krajcev in view of Basak teaches all of the limitations of claim 4 (as above). Further, Krajcev teaches wherein the services and resources further include venue location, event assets, equipment, and technical assets [Krajcev, para. 0072, Krajcev teaches “For example, the event management system 2 allows guests to request additional vehicle transportation between event, dining, and lodging locations” wherein additional vehicle transportation between event is equivalent to venue location, event assets, equipment, and technical assets]. 
Regarding 6. Krajcev in view of Basak teaches all of the limitations of claim 1 (as above). Krajcev does not specifically teach, however, Basak teaches wherein the forecast includes aggressive, moderate, and conservative forecasts for the event [Basak, para. 0066, Basak teaches “In short, one or more embodiments of the invention require much less knowledge from the user about the changeability of the forecasted data; rather, a more generic specification of the physical event is employed, which a user can flexibly change to make different kinds of forecasts” wherein Basak teaches different kinds of forecasts. The Examiner notes that the instant specification does not have any details about aggressive, moderate, and conservative forecasts] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev to incorporate the teaching of Basak by providing different kinds of forecast.  The motivation to combine Krajcev with Basak is advantageous because events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data, and can employ an initial window. The detected regions are modeled by event modeler 434, using semi-parametric models, such that each region representative of an event is characterized by one (or a collection of) representative models [Basak, para. 0030]
Regarding 7. Krajcev in view of Basak teaches all of the limitations of claim 1 (as above). Further, Krajcev teaches further comprising: 30evaluating anticipated risk, reach, and revenue performance associated with the event as part of the forecast [Krajcev, para. 0093, Krajcev teaches “Based on the inventory information, an accommodation inventory report may be created listing the rooms by property, available, pending, reserved and sold status, and inventory total cost vs. total sales revenue” wherein total cost vs. total sales revenue is equivalent to anticipated risk, reach, and revenue performance associated with the event].  
Regarding 9. Krajcev in view of Basak teaches all of the limitations of claim 7 (as above). Further, Krajcev teaches further comprising: sending the forecast and any updated forecasts to one or more users associated with the event in the event platform [Krajcev, para. 0069, Krajcev teaches “Mobile devices may be connected through local wireless access point or cellular internet connection, to interface with pieces of the event management system 2 to receive real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation” wherein sending forecast and updates to users].  
Regarding 10. Krajcev in view of Basak teaches all of the limitations of claim 7 (as above). Further, Krajcev teaches further comprising: updating multiple devices or service providers with the services and resources in response to the forecast [Krajcev, para. 0069, Krajcev teaches “Mobile devices may be connected through local wireless access point or cellular internet connection, to interface with pieces of the event management system 2 to receive real-time reports based on daily program schedule, event changes, updates, alerts, transportation schedule, additional transfer request, and/or vehicle/driver allocation” wherein updating devices based on forecast].
Regarding 11. Krajcev teaches A system for managing events, the system comprising: a cloud server configured to interface with a website or applications installed on a plurality of electronic devices, [Krajcev, figure 1 and claim 1, Krajcev teaches Management system 2 in communication with client 10. Also see para. 0073 “A computer-based mobile device with access to network capabilities can be programmatically linked to the management system 2 to receive notifications and updates in real-time”] 
Krajcev does not specifically teach, however, Basak teaches the cloud server automatically imports data from one or more external data sources into an event platform, wherein the data relates to historical data associated with the event and forecast information associated with the event, [Basak, para. 0064, Basak teaches “The future events are superimposed on the forecasted normalized data, subject to the fact that the future event models are estimated from the past history” capturing historical data. In addition, para. 0004 teaches “The at least first future external event is similar to at least a first past external event”] filters the data for relevance to the event to generate filtered data, [Basak, para. 0030, Basak teaches “With reference to FIG. 4, events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data,”] captures additional data regarding the event before the event, [Basak, para. 0068, Basak teaches “The second part includes events-normalized historical data. This can also be carried out with detector 310. Yet a further optional step 1816 includes obtaining, from a forecasting engine 202, based on the events-normalized historical data of step 1814, events-normalized forecasted data. This can be carried out with reconstructor 314” wherein “obtaining, from a forecasting engine 202, based on the events-normalized historical data of step 1814, events-normalized forecasted data” is equivalent to capturing additional data regarding the event. Basak is performing forecasting for the event, as a result, the Examiner takes an official notice that the event is a future event] generates a forecast for the event utilizing the filtered data and the additional data, [Basak, para. 0067, Basak teaches “the method includes forecasting future utilization of at least one tangible resource by superimposing events-normalized forecasted data and the at least one predicted future effect of the at least one future event similar to the at least first past external event, as in block 1820; this step can also be carried out by reconstructor 314” wherein generating a forecast for the event utilizing the filtered data and the additional data] wherein the forecast includes aggressive, moderate, and conservative forecasts for the event, [Basak, para. 0066, Basak teaches “In short, one or more embodiments of the invention require much less knowledge from the user about the changeability of the forecasted data; rather, a more generic specification of the physical event is employed, which a user can flexibly change to make different kinds of forecasts” wherein Basak teaches different kinds of forecasts. The Examiner notes that the instant specification does not have any details about aggressive, moderate, and conservative forecasts] updates the forecast in response to the additional data being updated or changing, [Basak, para. 0036, Basak teaches “Thus, control block 440 can receive input frommatch computation block 438, and can interact with window selector 444 to obtaining the optimal window size, by comparing user feedback and the automatically detected regions; selector 444 then updates filter 430” wherein user feedback is considered additional data and updating based on user feedback is equivalent to updating based on changes] 
Krajcev teaches management system based on arranging and managing hospitality accommodations surrounding an event and Basak teaches Demand forecasting. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev to incorporate the teaching of Basak by capturing and filtering historical data for similar events, capturing additional data, and providing and updating a forecast.  The motivation to combine Krajcev with Basak is advantageous because events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data, and can employ an initial window. The detected regions are modeled by event modeler 434, using semi-parametric models, such that each region representative of an event is characterized by one (or a collection of) representative models [Basak, para. 0030]
Further, Krajcev teaches and allocates services and resources for the event in response to the forecast; [Krajcev, para. 0085, Krajcev teaches “Accounting reports allow accounting directors and program managers to control cost, perform financial analysis, manage budget, and provide forecasting. Thus, hospitality programs for each client may be created to stay within budget, while on-line sale figures may be used to forecast the need for more inventory. Excess inventory may be calculated and used to determine new allocations and sale prices” wherein allocating resources based on forecast].  
and at least one database in communication with the server, the database is configured to store the data, additional data, and the forecast for the event for access by the cloud server [Krajcev, figure 1, Krajcev teaches allocation database 8].
Regarding claim 12. the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. Claim 9 is a method claim while claim 12 is directed to a system which is anticipated by Krajcev, figure 1 and claim 1.
Regarding claim 13. the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 13 is directed to a system which is anticipated by Krajcev, figure 1 and claim 1.
Regarding claim 15. the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 15 is directed to a system which is anticipated by Krajcev, figure 1 and claim 1.
Regarding 16. Krajcev teaches A cloud server for managing forecasting for events comprising: a processor for executing a set of instructions; and a memory for storing the set of instructions, wherein the set of instructions are configured to: [Krajcev, claim 1 and figure 1, Krajcev teaches “A computer implemented system for coordinating event management and execution”] 
Krajcev does not specifically teach, however, Basak teaches automatically import data from one or more external data sources into an event platform, wherein the data relates to historical data associated with the event and forecast information associated with the event; [Basak, para. 0064, Basak teaches “The future events are superimposed on the forecasted normalized data, subject to the fact that the future event models are estimated from the past history” capturing historical data. In addition, para. 0004 teaches “The at least first future external event is similar to at least a first past external event”] filter the data for relevance to the event to generate filtered data; [Basak, para. 0030, Basak teaches “With reference to FIG. 4, events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data,”] capture additional data regarding the event any time before a date and time associated with the event, [Basak, para. 0068, Basak teaches “The second part includes events-normalized historical data. This can also be carried out with detector 310. Yet a further optional step 1816 includes obtaining, from a forecasting engine 202, based on the events-normalized historical data of step 1814, events-normalized forecasted data. This can be carried out with reconstructor 314” wherein “obtaining, from a forecasting engine 202, based on the events-normalized historical data of step 1814, events-normalized forecasted data” is equivalent to capturing additional data regarding the event. Basak is performing forecasting for the event, as a result, the Examiner takes an official notice that the event is a future event] generate a forecast for the event utilizing the filter data and the additional data, [Basak, para. 0067, Basak teaches “the method includes forecasting future utilization of at least one tangible resource by superimposing events-normalized forecasted data and the at least one predicted future effect of the at least one future event similar to the at least first past external event, as in block 1820; this step can also be carried out by reconstructor 314” wherein generating a forecast for the event utilizing the filtered data and the additional data] wherein the forecast includes aggressive, moderate, and conservative forecasts for the event, [Basak, para. 0066, Basak teaches “In short, one or more embodiments of the invention require much less knowledge from the user about the changeability of the forecasted data; rather, a more generic specification of the physical event is employed, which a user can flexibly change to make different kinds of forecasts” wherein Basak teaches different kinds of forecasts. The Examiner notes that the instant specification does not have any details about aggressive, moderate, and conservative forecasts] update the forecast in response to the additional data being updated or changing, [Basak, para. 0036, Basak teaches “Thus, control block 440 can receive input from match computation block 438, and can interact with window selector 444 to obtaining the optimal window size, by comparing user feedback and the automatically detected regions; selector 444 then updates filter 430” wherein user feedback is considered additional data and updating based on user feedback is equivalent to updating based on changes] 
Krajcev teaches management system based on arranging and managing hospitality accommodations surrounding an event and Basak teaches Demand forecasting. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev to incorporate the teaching of Basak by capturing and filtering historical data for similar events, capturing additional data, and providing and updating a forecast.  The motivation to combine Krajcev with Basak is advantageous because events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data, and can employ an initial window. The detected regions are modeled by event modeler 434, using semi-parametric models, such that each region representative of an event is characterized by one (or a collection of) representative models [Basak, para. 0030]
Further, Krajcev teaches and allocate services and resources for the event in response to the forecast [Krajcev, para. 0085, Krajcev teaches “Accounting reports allow accounting directors and program managers to control cost, perform financial analysis, manage budget, and provide forecasting. Thus, hospitality programs for each client may be created to stay within budget, while on-line sale figures may be used to forecast the need for more inventory. Excess inventory may be calculated and used to determine new allocations and sale prices” wherein allocating resources based on forecast].  
Regarding claim 17. Krajcev in view of Basak teaches all of the limitations of claim 16 (as above). Krajcev does not specifically teach, however, Basak teaches wherein the set of instructions automatically updates the forecast in response to updates to the information and additional data [Basak, para. 0036, Basak teaches “Thus, control block 440 can receive input from match computation block 438, and can interact with window selector 444 to obtaining the optimal window size, by comparing user feedback and the automatically detected regions; selector 444 then updates filter 430” wherein user feedback is considered additional data and updating based on user feedback is equivalent to updating based on changes] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev to incorporate the teaching of Basak by updating forecast based on changing data.  The motivation to combine Krajcev with Basak is advantageous because events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data, and can employ an initial window. The detected regions are modeled by event modeler 434, using semi-parametric models, such that each region representative of an event is characterized by one (or a collection of) representative models [Basak, para. 0030].
Regarding claim 18. Krajcev in view of Basak teaches all of the limitations of claim 17 (as above). Krajcev does not specifically teach, however, Basak teaches wherein the set of instructions communicate a comparison of an updated version of the forecast with a forecast originally calculated in response to updating the forecast [Basak, para. 0036, Basak teaches “Thus, control block 440 can receive input from match computation block 438, and can interact with window selector 444 to obtaining the optimal window size, by comparing user feedback and the automatically detected regions; selector 444 then updates filter 430” wherein user feedback is considered additional data and updating based on user feedback is equivalent to updating based on changes] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev to incorporate the teaching of Basak by updating a forecast based on changing data.  The motivation to combine Krajcev with Basak is advantageous because events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data, and can employ an initial window. The detected regions are modeled by event modeler 434, using semi-parametric models, such that each region representative of an event is characterized by one (or a collection of) representative models [Basak, para. 0030]
Regarding claim 19. Krajcev in view of Basak teaches all of the limitations of claim 7 (as above). Krajcev does not specifically teach, however, Basak teaches wherein the set of instructions imports data from a plurality of external data sources [Basak, para. 0023, Basak teaches “The user can also refine the events if needed. Apparatus 204 then interacts with a forecasting system 202 to develop the forecast data, based on both the historical data and the user input from block 206” wherein the user input is equivalent to external data] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev to incorporate the teaching of Basak by capturing external data.  The motivation to combine Krajcev with Basak is advantageous because events detector 310 can function automatically and/or semi-automatically. In particular, filter 430 can perform automatic detection of different regions in the historical data, and can employ an initial window. The detected regions are modeled by event modeler 434, using semi-parametric models, such that each region representative of an event is characterized by one (or a collection of) representative models [Basak, para. 0030]
Regarding claim 20. the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 20 is directed to a cloud server which is anticipated by Krajcev, figure 1 and claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Krajcev in view of Basak and in further view of Peng (US 20160335576 A1).
Regarding 2. Krajcev in view of Basak teaches all of the limitations of claim 1 (as above).  Krajcev in view of Basak does not specifically teach, however, Peng teaches further comprising: sending one or more alerts regarding the forecast or updates to the forecast including changes to the services and resources [Peng, claim 1, Peng teaches “and generate a notification for transmission to a number of transport vehicles”] 
Peng teaches a dispatch system to predict pick up and drop off for an event and provide transportation services for the event. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev in view of Basak toincorporate the teaching of Peng by sending notification of a forecast.  The motivation to combine Krajcev in view of Basak with Peng has the advantage where the dispatch system of identifies a common event type, and where the dispatch system filters through the correlation models by (i) determining, via a third party resource, a current event type for the current spike in passenger drop-offs, and (ii) disregarding correlation models having a different event type than the current event type [Peng, claim 5].
Claims 8 and  are rejected under 35 U.S.C. 103 as being un-patentable over Krajcev in view of Basak and in further view of Abe (US 7209904 B1).
Regarding 8. Krajcev in view of Basak teaches all of the limitations of claim 7 (as above). Krajcev in view of Basak does not specifically teach, however, Abe teaches further comprising: adjusting the forecast in response to the anticipated risk, reach and revenue performance associated with the event [Abe, column 1 lines 21-25, Abe teaches “the supplier may desire a capability to automatically update the optimal price as the market changes, forecast the supplier's financial performance based on the new optimized price” wherein changing forecast based on performance] 
Abe teaches a computer-implemented system that simulates an optimized supplier in a market. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev in view of Basak to incorporate the teaching of Abe by changing forecast based on performance.  The motivation to combine Krajcev in view of Basak with Abe has the advantage of giving a company a completive edge in the supply market.
Regarding claim 14. Krajcev in view of Basak teaches all of the limitations of claim 7 (as above). Further, Krajcev teaches wherein the server evaluates anticipated risk, reach, and revenue performance associated with the event as part of the forecast, [Krajcev, para. 0093, Krajcev teaches “Based on the inventory information, an accommodation inventory report may be created listing the rooms by property, available, pending, reserved and sold status, and inventory total cost vs. total sales revenue” wherein total cost vs. total sales revenue is equivalent to anticipated risk, reach, and revenue performance associated with the event] 
Krajcev in view of Basak does not specifically teach, however, Abe teaches and adjusts the forecast in response to the anticipated risk, reach and revenue performance associated with the event [Abe, column 1 lines 21-25, Abe teaches “the supplier may desire a capability to automatically update the optimal price as the market changes, forecast the supplier's financial performance based on the new optimized price” wherein changing forecast based on performance] 
Abe teaches a computer-implemented system that simulates an optimized supplier in a market. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Krajcev in view of Basak to incorporate the teaching of Abe by changing forecast based on performance.  The motivation to combine Krajcev in view of Basak with Abe has the advantage of giving a company a completive edge in the supply market.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623